United States Court of Appeals
                     For the First Circuit


No. 18-1039

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DAVID WRIGHT,

                      Defendant, Appellant.


                          ERRATA SHEET
     The opinion of this Court, issued on August 28, 2019, is
amended as follows:
     On page 36, line 7, the symbol "§" should precede "2339B"
     On page 46, line 23 change "martydom" to "martyrdom"